Citation Nr: 0735590	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as due to inservice Agent Orange exposure 
and inservice tobacco use.

2. Entitlement to service connection for rheumatoid 
arthritis, to include as due to inservice Agent Orange 
exposure and inservice tobacco use.

3. Entitlement to service connection for sinusitis, to 
include as due to inservice Agent Orange exposure and 
inservice tobacco use.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1974 
to June 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board denied the claim on appeal by an April 2005 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a September 2006 Joint Motion for Court Remand (Joint 
Motion), the Court remanded the Board's decision for 
development in compliance with the Joint Motion.

A letter was sent to the veteran and his representative on 
October 2, 2006 in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  A 
letter was received from the veteran's representative in 
November 2006, enclosing a 90-day letter response form noting 
that the veteran had no additional evidence to submit.  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

In the Joint Motion, the Court found that remand was required 
because the Board had not yet provided adequate reasons and 
bases in its April 2005 decision and because VA had not yet 
met its duty to assist.  

First, each decision of the Board must include reasons and 
bases in support of the findings and conclusions.  
38 U.S.C.A. § 7104(d)(1) (2007).  Where the Board's reasons 
and bases do not sufficiently and clearly explain the 
findings and conclusions, remand is required for additional 
explanation.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  In the April 2005 decision, the Board determined 
that no examination for sinusitis was required because there 
was no evidence of sinusitis during service.  The Court 
noted, however, that there was inservice evidence of 
sinusitis and that, accordingly, additional explanation 
regarding the Board's determination was required.

The Board again determines that no VA examination is required 
regarding the veteran's claim of entitlement to service 
connection for sinusitis.  VA's duty to assist includes 
providing a medical examination when an examination is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159 (2007).  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the inservice 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006), the Court found 
that a VA examination was required to adjudicate a claim for 
service connection where there was a current disability, the 
Board found credible evidence of an inservice injury, the 
medical opinions of record noted that the current disability 
could have been caused by the inservice injury, and the Board 
did not find that the veteran's lay testimony regarding 
continuity of symptomatology was not credible.  But this case 
is distinguishable from McLendon.  Here, there is a current 
disability of sinusitis and inservice notations of allergic 
rhinitis, sinusitis, and bronchitis.  But the credible 
evidence of record does not indicate that the current 
sinusitis may be associated with the inservice notations.  
Unlike in McLendon, there are no medical opinions of record 
suggesting a relationship between current sinusitis and 
service and there is no lay testimony of record suggesting 
continuity of sinusitis symptomatology.  Accordingly, on 
remand, no examination is required.

Second, under the Veterans Claims Assistance Act of 2000, VA 
has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty to 
assist includes making reasonable efforts to get relevant 
private records that the veteran has adequately identified.  
38 U.S.C.A. §§ 5103A(b)(1); 38 C.F.R. § 3.159(c).  Here, the 
Court found that VA has not yet met its duty to assist 
because the veteran provided adequate information suggesting 
that Agent Orange was sprayed in Panama (where he served) and 
VA did not attempt to obtain any records or evidence 
confirming whether Agent Orange was sprayed in Panama.  
38 C.F.R. § 3.159(c).  Accordingly, remand is required for 
such reasonable efforts.  

In addition, as noted above, VA's duty to assist includes 
providing a medical examination when is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The Court found that an examination is required 
with respect to the veteran's claim for entitlement to 
service connection for coronary artery disease (CAD) because 
there is currently diagnosed CAD, credible evidence of 
inservice smoking, and medical evidence of record noting 
treatment for CAD with findings of a history of tobacco 
abuse.  38 C.F.R. § 3.159(c)(4).  Accordingly, remand is 
required for a VA examination. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO must request that 
the veteran send in any evidence not 
currently of record that Agent Orange was 
sprayed in Panama, specifically, in the 
time period during which he was stationed 
in Panama and in the area in which he was 
stationed.

2.  The RO must attempt to obtain 
information and/or evidence regarding 
whether Agent Orange was sprayed in Panama 
during the time that the veteran was 
stationed there.  

3.  Once any additional records are on 
file, the RO must provide the veteran with 
an appropriate VA heart examination.  The 
entire claims file must be made available 
and reviewed by an appropriate VA 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  The examiner must 
provide an opinion regarding the etiology 
and onset of CAD, to include whether CAD 
is at least as likely as not related to 
the veteran's military service, to any 
incident therein, or to the veteran's 
history of smoking.  If the examiner 
cannot provide the above requested 
opinions without resort to speculation, it 
must be so stated.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



